Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 28, 2014

                                       No. 04-14-00260-CV

               ONE (1) 1992 CHEVROLET PK, VIN. 1GCEC14Z4NE164549,
                                    Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13890
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER

       Appellant’s first motion for extension of time to file a brief is denied as moot because
appellant’s brief is not yet due. Appellant’s brief will be due thirty days after the record is filed.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court